"Wagner, Judge,
delivered the opinion of the court.
The only complaint made is, in regard to the action of the court in refusing to grant a change of venue on the application of the defendant. *
When the court overruled the application, the record states, that the defendant presented his bill of exceptions; but it does not appear that he did except to the ruling. So, when the motion for a new trial was overruled, no exceptions were taken to the decision at all; there is, therefore, nothing saved for this court to consider.
Judgment affirmed.
The other judges concur, except Sherwood J., absent.